Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northcore reports fourth quarter and year-end 2009 results TORONTO, March 31 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today its financial results for the fourth quarter and fiscal year ended December 31, 2009. All figures are in Canadian dollars. Northcore reported revenues of $179,000 for the quarter, a decrease of 16 percent from the $213,000 generated in the third quarter of 2009. In the same period of 2008, Northcore generated revenues of $177,000. For the year ended December 31, 2009, Northcore reported revenues of $759,000, an increase of two percent from the $741,000 generated in 2008. Northcore derives its revenues from application hosting activities provided to customers, royalty fees from its business partners, the sale of software licenses, and the delivery of technology services, such as application development and software customization. Northcore reported a loss for the fourth quarter of $607,000 or $nil per share, basic and diluted. This compares to a loss of $610,000 or $nil per share, basic and diluted in the third quarter of 2009. In the same period of 2008, Northcore reported a loss of $552,000 or $0.01 per share basic and diluted. Northcore's loss for the year ended December 31, 2009 was $2,409,000 or $0.02 per share, as compared to a loss of $2,355,000 or $0.02 per share in As at December 31, 2009, Northcore held cash of $226,000 and accounts receivable of approximately $253,000. << Northcore experienced a number of operating achievements during the quarter, notably: - Entered into an agreement with NACCO Materials Handling Group (NMHG), to create a holistic remarketing platform to connect qualified buyers with used lift truck inventory from a North American network of authorized Hyster and Yale dealers; - Succeeded beyond client expectations with the industry-leading corporate aircraft remarketing site at www.GEcapital.com/aircraft; - Delivered a prototype for Home Hardware Stores Limited, to provide an intranet for Home Hardware Dealers across Canada to more efficiently source assets for their business needs; - Completed a series of debt to equity conversions resulting in full conversions of the original principal amounts of the Series I, J, K and M secured subordinated notes. As a result of these conversion, the Company's total liabilities have been reduced by 65 percent since the start of the year decreasing from $3,215,000 to $1,121,000 at year end; and - Raised equity proceeds of $112,000 through the exercise of 747,000 compensation options, by issuing 747,000 common shares and 747,000 warrants with an exercise price of $0.20. >> Subsequent to the year ended December 31, 2009, Series L note holders have converted a further $145,000 of debentures and exercised a total of 950,000 common share purchase warrants for total proceeds of $143,000. As a result of this transaction, the Company issued 2,400,000 common shares, comprised of 1,450,000 common shares from the conversion of the Series L notes and 950,000 common shares from the exercising of the associated warrants. Outlook "At the end of 2009, and continuing in 2010, Northcore has more active sales and marketing activities than at any time in our history," said Duncan Copeland, CEO of Northcore Technologies. "Our relationship with GE strengthens, our government profile is growing, and we're targeting our Working Capital Engine(TM) campaign at organizations with capital assets in excess of $1 billion. There are thousands of such organizations worldwide to which we can demonstrate that each Northcore product, operating independently or together, generate working capital. Our reference accounts attest to this, and we see it as an effective message for hard times." Northcore will hold a conference call at 10:00 a.m. (Eastern) on Thursday, April 1, 2010 to discuss its financial results and review operational activities. Investors and followers of Northcore are invited to listen to the call live over the Internet on the Company's website at northcore.com/events.html. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
